This memorandum opinion was not selected for publication in the New Mexico Appellate
     Reports. Please see Rule 12-405 NMRA for restrictions on the citation of unpublished
     memorandum opinions. Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court
     of Appeals and does not include the filing date.



 1       IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CATHERINE MULQUEEN, D.O.,

 3          Plaintiff-Appellant,

 4 v.                                                                  No. A-1-CA-35852

 5   RADIOLOGY ASSOCIATES OF
 6   ALBUQUERQUE, P.A.; JOSEF
 7   NISENBAUM, D.O.; BRIAN POTTS,
 8   M.D.; KENT HOOTMAN, M.D.;
 9   DOUGLAS MEEK, M.D.;
10   CHRISTOPHER BAUMAN, M.D.; and
11   RENEE BUTLER-LEWIS, M.D.,

12          Defendants-Appellees.

13 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
14 Carl J. Butkus, District Judge

15 L. Helen Bennett, P.C.
16 L. Helen Bennett
17 Albuquerque, NM

18 Sandoval Firm
19 Richard Sandoval
20 Santa Fe, NM

21 Valdez & White
22 Timothy White
23 Albuquerque, NM
 1 for Plaintiff

 2   Rodey, Dickason, Sloan, Akin & Robb, P.A.
 3   Jocelyn Drennan
 4   Scott Gordon
 5   Albuquerque, NM

 6 for Defendants

 7                             MEMORANDUM OPINION

 8 VARGAS, Judge.

 9   {1}   Plaintiff asks us to reverse the district court’s order compelling arbitration.

10 She argues that the claims stated in her complaint are: (1) outside the scope of the

11 arbitration agreement, (2) that the Defendants failed to satisfy the agreement’s

12 conditions precedent and thus waived their right to compel arbitration, and (3) that

13 individual Defendants who were not signatories to the agreement cannot compel

14 arbitration of the claims against them. We conclude that Plaintiff’s claims are

15 within the scope of the arbitration agreement, that Defendants did not expressly

16 waive arbitration, and that Plaintiff is estopped from preventing Defendants from

17 compelling arbitration. We affirm the district court’s order.

18 BACKGROUND

19   {2}   Catherine T. Mulqueen (Plaintiff) left the employ of Radiology Associates

20 of Albuquerque, P.A. (RAA) on January 1, 2014. After leaving RAA, Plaintiff

21 filed suit against RAA and six of RAA’s shareholders: Joseph Nisenbaum, D.O.,

22 Brian Potts, M.D., Kent Hootman, M.D., Douglas Meek, M.D., Christopher
                                              2
 1 Bauman, M.D., and Renee Butler-Lewis, M.D. (collectively, Shareholder

 2 Defendants). Plaintiff’s complaint asserts nine counts: “Count I. Tortious

 3 Interference with Contractual Relations Against the Individual Defendants”;

 4 “Count II. Oppressive Conduct [and] Breach of Fiduciary Duties by Individual

 5 Defendants”; “Count III. Fraud and Misrepresentation by All Defendants”; “Count

 6 IV. Breach of Contract, Express or Implied by RAA”; “Count V. Breach of the

 7 Implied Covenant of Good Faith and Fair Dealing by RAA”; “Count VI.

 8 Conspiracy Among Individual Defendants”; “Count VII. Prima Facie Tort Against

 9 All Defendants”; “Count VIII. Discrimination in Violation of the New Mexico

10 Human Rights Act”; and “Count IX. Retaliation.” Plaintiff brought Counts III, VII,

11 VIII, and IX against RAA and the Shareholder Defendants (collectively,

12 Defendants), Count I, Count II, and Count VI against Shareholder Defendants

13 alone, and Count IV and Count V against RAA alone. In response, Defendants

14 filed a motion to dismiss the complaint and compel arbitration or, alternatively, to

15 stay the proceedings and compel arbitration. Following full briefing and a hearing

16 on the motion, the district court granted Defendants’ motion, ordered all of

17 Plaintiff’s claims to be arbitrated according to the alternative dispute resolution

18 provision of the employment agreement Plaintiff signed with RAA, and stayed

19 further proceedings pending arbitration.




                                              3
 1   {3}   When Plaintiff joined RAA, she signed a contract entitled, “Physician

 2 Employment Agreement for Shareholders” (the Agreement). The Agreement

 3 contained a clause providing for arbitration:

 4         7.2 Alternate Dispute Resolution: [RAA and Plaintiff] agree that
 5         any dispute arising from the employment relationship (including, but
 6         not limited to, claims arising under contract, common law, or Federal
 7         or State statutes and regulations) will first be subject to negotiation.
 8         The parties agree to discuss their dispute in an attempt at resolution. If
 9         resolution fails and an impasse is reached in negotiation, the parties
10         shall submit the dispute to mediation at the request of either party. A
11         request should be submitted by either party promptly.

12                A mediator located in New Mexico should be selected within
13         fourteen (14) days of the parties’ request and a mediation session
14         should be scheduled in Albuquerque, New Mexico within fourteen
15         (14) days of the selection of the mediator. Mediators shall be selected
16         upon agreement of the parties from any list maintained by the
17         American Arbitration Association or the U.S. District Court for the
18         District of New Mexico or the National Health Lawyers Association,
19         or the parties may agree upon any other person as a mediator.

20                If the mediation process fails, the dispute shall be submitted to
21         binding arbitration. Within fourteen (14) days of the conclusion of the
22         mediation session, parties may select one arbitrator by agreement or
23         each party shall select one arbitrator who will choose a third. The
24         arbitrator or arbitrators shall hear the dispute and determine their
25         decision by a majority vote. The arbitration shall be governed by the
26         Commercial Arbitration Rules of the American Arbitration
27         Association.

28                The parties may cooperatively extend the time frame limitations
29         in the preceding paragraphs. The parties agree to share the cost of any
30         mediation and arbitration by each paying one-half of the total cost.
31         The parties will pay their own attorney[] fees if any.




                                               4
 1 The only signatories to the Agreement are Plaintiff and Defendant Potts, who

 2 signed the Agreement on behalf of RAA in his capacity as president.

 3 DISCUSSION

 4   {4}   Plaintiff appeals the district court’s order compelling arbitration, arguing

 5 that the claims stated in her complaint were not within the scope of the arbitration

 6 agreement; that the arbitration agreement was not enforceable because the

 7 conditions precedent stated therein were not satisfied; Defendants, therefore,

 8 waived any right to enforce the agreement; and that as non-signatories to the

 9 arbitration agreement, the Shareholder Defendants could not enforce the

10 Agreement. We address each argument in turn.

11 I.      Scope of Arbitration

12   {5}   We begin with the question of whether the allegations set forth in Plaintiff’s

13 complaint fall within the scope of the Agreement. See NMSA 1978, Section 44-

14 7A-7(b) (2001) (requiring the court to determine “whether an agreement to

15 arbitrate exists or a controversy is subject to an agreement to arbitrate”). As a

16 preliminary matter, we note that Plaintiff does not challenge the validity of the

17 Agreement or the arbitration clause therein; nor does she challenge the district

18 court’s determination that the arbitration clause is valid. See Rule 12-318(A)(4)

19 NMRA (requiring that brief in chief “shall set forth a specific attack on any

20 finding, or the finding shall be deemed conclusive”); Flemma v. Halliburton

                                              5
 1 Energy Servs., Inc., 2013-NMSC-022, ¶ 28, 303 P.3d 814 (stating that “[w]hether a

 2 valid contract to arbitrate exists is a question of state contract law” and that a

 3 legally valid contract must be “supported by an offer, . . . acceptance,

 4 consideration, and mutual assent” (internal quotation marks and citations omitted)).

 5 Instead, Plaintiff claims that the “shareholder and tort claims” in her complaint are

 6 outside the scope of the Agreement and “are not based on the terms or conditions

 7 of [her] employment agreement with RAA,” but rather on RAA’s bylaws and

 8 articles of incorporation. “We review the applicability and construction of a

 9 contractual provision requiring arbitration de novo.” Piano v. Premier Distrib. Co.,

10 2005-NMCA-018, ¶ 4, 137 N.M. 57, 107 P.3d 11; see Flemma, 2013-NMSC-022,

11 ¶ 28, (“Whether a valid contract to arbitrate exists is a question of state contract

12 law.”); Rivera v. Am. Gen. Fin. Servs., Inc., 2011-NMSC-033, ¶ 27, 150 N.M. 398,

13 259 P.3d 803 (acknowledging that “[c]ontract interpretation is a matter of law that

14 [appellate courts] review de novo”).

15   {6}   The allegations set forth in Plaintiff’s complaint describe RAA’s recruitment

16 of Plaintiff, its promise to assign a certain percentage of work in a “Woman’s

17 Imaging” center to her, and its promise to consider her for a director position

18 within that specialty.1 Plaintiff’s complaint also alleges that after she was hired but


           1
            Nothing in the Agreement sets forth any stipulations as to the percentage of
     specialty work to which Plaintiff was entitled, any guarantee that she would
     receive the director position, or any timeline during which she could or should
                                              6
 1 before she began work with RAA, RAA hired another radiologist, and “not long”

 2 after being hired, he was appointed director of Women’s Imaging. After both

 3 radiologists were working as employees of RAA, RAA created a new type of “on

 4 call” shift that only the newly-hired radiologist and RAA president, Defendant

 5 Potts, were permitted to work. Over time, and allegedly as a result of Plaintiff’s

 6 pursuits regarding assignment to the newly-created shift, her working relationship

 7 with coworkers and fellow shareholders deteriorated to the point that she

 8 eventually resigned. Plaintiff’s complaint ultimately centers on the effects of hiring

 9 decisions and practices of RAA and certain Shareholder Defendants, her unrealized

10 employment expectations with regard to specialization and promotion, and the

11 allocation of work shifts—particularly the inequitable allocation of privileges.

12   {7}   In New Mexico, there exists “a strong public policy to enforce agreements to

13 arbitrate,” and courts adhere to the concept that “[w]hen a party agrees to a non-

14 judicial forum for dispute resolution, the party should be held to that agreement.”

15 Lisanti v. Alamo Title Ins. of Texas, 2002-NMSC-032, ¶ 17, 132 N.M. 750, 55 P.3d

16 962. We look to the plain meaning of the terms in the contract to define the scope

17 of the matters to be arbitrated. Santa Fe Technologies, Inc. v. Argus Networks, Inc.,


     expect to be considered for the director position. Instead, the Agreement provides
     that Plaintiff “will provide the equivalent of full time General Radiology
     Department call (sharing equal call with other general diagnostic radiologists)” and
     “shall be required to provide call coverage as shall be determined from time to
     time by the Board of Directors of the Employer.”
                                              7
 1 2002-NMCA-030, ¶ 52, 131 N.M. 772, 42 P.3d 1221 (summarizing the court’s

 2 inquiry as a determination of “whether the parties have agreed to arbitrate the

 3 matter under dispute”). “When the parties employ broad arbitration clauses, the

 4 subject matter of the underlying agreement determines the scope of the arbitration

 5 provision.” Id. ¶ 56. “Once it appears that there is, or is not a reasonable

 6 relationship between the subject matter of the dispute and the general subject

 7 matter of the underlying contract, the court’s inquiry is ended.” K.L. House Constr.

 8 Co. v. City of Albuquerque, 1978-NMSC-025, ¶ 7, 91 N.M. 492, 576 P.2d 752.

 9   {8}   The Agreement makes “any dispute arising from the employment

10 relationship” subject to the arbitration clause. We therefore look to the allegations

11 and claims set forth in Plaintiff’s complaint to determine whether they have a

12 reasonable relationship to her “employment relationship” with RAA. See id.

13 Initially, we note that Plaintiff argues that she “did not allege employment-related

14 claims against the [Shareholder] Defendants, but tortious acts,” which we

15 understand as her attempt to distinguish between claims arising out of the breach of

16 the Agreement and claims based on RAA’s alleged tortious conduct. That

17 particular distinction is not persuasive; however, because the relevant inquiry is

18 whether the alleged tortious acts also arose from Plaintiff’s employment

19 relationship with RAA. See Santa Fe Technologies, Inc., 2002-NMCA-030, ¶ 56

20 (evaluating the connection between the subject matter of the contract and the

                                             8
 1 subject matter of the dispute to determine whether the dispute falls within the

 2 scope of an arbitration clause).

 3   {9}    The language of the allegations in Plaintiff’s complaint demonstrate that

 4 each allegation, whether arising out of an alleged breach of the Agreement or

 5 whether sounding in tort, is the result of a dispute arising from her employment

 6 relationship with RAA. Count I (tortious interference with contractual relations),

 7 Count IV (breach of contract), and Count V (breach of the duty of good faith and

 8 fair dealing) are based expressly on Plaintiff’s employment contract with RAA.

 9 Further, Count II (breach of fiduciary duties), Count III (fraud and

10 misrepresentation), Count VI (conspiracy), and Count VIII (discrimination) are

11 based on her ownership and employment position at RAA; Count VII (prima facie

12 tort) is similarly unpersuasive, as Plaintiff claims it “aris[es] out of her position as

13 a co-equal shareholder;” however, she became a shareholder solely by virtue of her

14 employment with RAA. Finally, Count IX (retaliation) challenges her constructive

15 discharge from RAA, which arises from her employment relationship.

16   {10}   “When a reasonable relationship between the subject matter of the dispute

17 and the underlying agreement exists, the dispute is within the arbitration provision

18 and should be arbitrated.” Santa Fe Technologies, Inc., 2002-NMCA-030, ¶ 52.

19 We, therefore, conclude that the allegations in Plaintiff’s complaint comprise a

20 dispute arising from Plaintiff’s employment relationship with RAA. All claims

                                              9
 1 raised in the complaint, therefore fall within the scope of matters contemplated by

 2 the arbitration clause of the Agreement.

 3   {11}   We pause here to acknowledge Plaintiff’s assertion that rather than arising

 4 from the Agreement, her claims are founded upon violations of RAA’s bylaws and

 5 articles of incorporation, which “govern the equal relationship and obligations

 6 among the officers, shareholders, and directors of RAA.” She also points out that

 7 the bylaws “set forth the rights and duties of directors and officers of RAA in the

 8 management of RAA, the rights and obligations of shareholders to purchase, hold,

 9 and transfer shares, to vote, and to act on behalf of RAA[,]” yet they contain no

10 agreement to arbitrate disputes among shareholders. This distinction is

11 unpersuasive, as nothing in the Agreement exempts shareholder disputes from the

12 application of the arbitration clause. Instead, the Agreement, which by its own

13 terms applies to the employment of shareholders, broadly incorporates any dispute

14 arising from an employment relationship. Plaintiff’s allegations undoubtedly arise

15 from her employment relationship with RAA, and nothing in the plain language of

16 the Agreement removes shareholder disputes arising from that relationship from

17 the scope of the arbitration clause.

18 II.      Waiver and Conditions Precedent

19   {12}   Plaintiff argues that “Defendants waived any claim to arbitration by failing

20 to satisfy the conditions precedent to invocation of the arbitration clause[,]”

                                              10
 1 namely, negotiation and mediation. To waive their right to arbitrate, Defendants

 2 must have engaged in “an intentional relinquishment of the right to arbitrate[,]”

 3 which can be inferred from actions taken that are inconsistent with the right to

 4 demand arbitration. United Nuclear Corp. v. Gen. Atomic Co., 1979-NMSC-036, ¶

 5 36, 93 N.M. 105, 597 P.2d 290. In this case, there was no objective manifestation

 6 of intent upon which Plaintiff can reasonably rely in making her waiver argument.

 7 Rather, the record demonstrates that Defendants consistently and repeatedly sought

 8 to invoke the arbitration clause of the Agreement, which requires an increasingly

 9 formal dispute resolution framework, first requiring the parties to negotiate, then

10 mediate, and only if those two requirements are unsuccessful, arbitrate.

11   {13}   Following what it characterized as “counseling sessions” with Plaintiff that

12 were aimed at negotiation, RAA wrote a letter reminding Plaintiff of her obligation

13 under the Agreement to negotiate disputes arising from her employment

14 relationship and expressing its willingness to “negotiate all disputes relating to

15 [Plaintiff’s] employment with her and a neutral third party.” Plaintiff responded

16 with a list of concerns, one of which was the manner in which interactions

17 occurred between herself and the RAA representatives, to which RAA responded

18 by again expressing its willingness “to discuss all disputes with a neutral third

19 party facilitator and/or mediate all disputes” and stating that if Plaintiff would

20 “indicate [her] desire for a facilitation or mediation, RAA [would] approve the

                                             11
 1 name of a facilitator or mediator.” In response, Plaintiff stated, “[R]ather than

 2 forcing everyone to incur costs for a separate facilitation/mediation, I’ll defer to the

 3 EEOC.” The record is unclear as to whether Plaintiff was referring to some sort of

 4 EEOC mediation process, whether she was indicating her desire to proceed with

 5 her EEOC complaint, or something else. Defendants, however, interpreted

 6 Plaintiff’s statement as a rejection of mediation and consequently stated its desire

 7 to submit the dispute to arbitration according to the Agreement. Plaintiff answered

 8 by stating that she had not refused mediation, asserting that RAA failed to

 9 negotiate as required by the Agreement, and requesting “that RAA participate in a

10 discussion aimed at resolution[,]” pursuant to the Agreement. RAA disagreed with

11 Plaintiff’s characterization of its actions and stated as much in a letter to Plaintiff:

12          RAA believes that it has attempted to negotiate, and made a request
13          for mediation[,] which [Plaintiff] rejected. RAA hereby repeats its
14          demand for arbitration. [Enclosed are] the resumes of two individuals
15          who would be acceptable arbitrators. Please provide names of
16          individuals acceptable to [Plaintiff]. [RAA] look[s] forward to
17          scheduling arbitration shortly.”

18 After receiving no response, three weeks later, RAA again wrote to Plaintiff

19 prompting her to identify an appropriate arbitrator and stating that if she failed to

20 do so, “RAA [would] proceed with arbitration on its own.”

21   {14}   Plaintiff responded to RAA by letter, in which she alleged that RAA never

22 responded to her request that the parties engage in “a discussion aimed at

23 resolution,” asserted that RAA “categorically refuse[d] to participate in . . .
                                               12
 1 mediation” Plaintiff arranged with the Human Rights Bureau, and accused RAA of

 2 “bullying” Plaintiff by submitting a demand for premature arbitration. Plaintiff’s

 3 letter sought RAA’s response to four issues:

 4              1.     Whether RAA will have an informal discussion with
 5              [Plaintiff] and, if so, a proposal for dates/times;

 6              2.     Why RAA refuses to mediate before the Human Rights
 7              Bureau and, given RAA’s position that [Plaintiff] “refused”
 8              mediation where it is documented that RAA proposed an
 9              alternate mediator;

10              3.    [Plaintiff’s] foregoing request for case law citations
11              indicating that RAA may unilaterally ignore the pre-arbitration
12              requirements under the contract; and

13              4.     [Plaintiff’s] foregoing request for clear articulation of the
14              issues . . . RAA believe[s] have been addressed [through] the
15              pre-arbitration requirements so, in the event the parties proceed
16              to arbitration, [Plaintiff] may propose an arbitrator who is savvy
17              as to those exact issues.

18 Shortly thereafter, Plaintiff resigned from RAA. In an email acknowledging receipt

19 of her resignation, RAA stated, “RAA understands that your resignation

20 withdraw[s] your lawyer’s request for mediation stated in her letter.” Plaintiff’s

21 attorney responded by seeking a response to the four matters stated in her last

22 letter, to which RAA responded, “Don’t you think this is sort of a moot issue now

23 that she has resigned?” Plaintiff responded by stating that “[s]ince RAA has

24 abandoned its demand for arbitration now that [Plaintiff] is leaving, [she] does not

25 see a reason to mediate.”

                                             13
 1   {15}   Despite Plaintiff’s characterization of RAA’s final inquiry as an

 2 abandonment of a right, RAA’s correspondence leading up to litigation is far from

 3 that which demonstrates an intentional relinquishment of its right to arbitrate. RAA

 4 made two attempts to mediate, three attempts to arbitrate, and two attempts to

 5 clarify the status of its arbitration request after Plaintiff’s resignation. RAA’s

 6 actions do not indicate an intent to abandon a right to arbitrate, and do not amount

 7 to an objective manifestation of intent to waive the right to arbitrate upon which

 8 Plaintiff could rely. See United Nuclear Corp., 1979-NMSC-036, ¶ 36.

 9   {16}   Plaintiff also argues that the time deadlines to conduct mediation and

10 instigate arbitration were “necessary conditions precedent to invocation of

11 mandatory arbitration” under the Agreement, and that by failing to meet those

12 deadlines, Defendants lost the ability to enforce the arbitration clause. It is for the

13 arbitrator, not the court, to decide “whether a condition precedent to arbitrability

14 has been fulfilled and whether a contract containing a valid agreement to arbitrate

15 is enforceable.” Section 44-7A-7(c).

16 III.     Shareholder Defendants’ Right to Enforce the Arbitration Agreement

17   {17}   Finally, we address Plaintiff’s assertion that Shareholder Defendants, as non-

18 signatories to the Agreement, cannot compel arbitration based on the arbitration

19 clause. Generally, a non-signatory to an arbitration agreement cannot compel

20 arbitration. Horanburg v. Felter, 2004-NMCA-121, ¶ 16, 136 N.M. 435, 99 P.3d

                                              14
 1 685. However, exceptions to this general rule arise from the doctrine of equitable

 2 estoppel in two circumstances: “(1) when a signatory to the agreement must rely on

 3 the terms of the agreement in making a claim against a non-signatory; or (2) when

 4 a signatory alleges substantial interdependence and concerted misconduct by both

 5 another signatory and a non-signatory, making arbitration between signatories

 6 meaningless.” Id. ¶ 17; see Frederick v. Sun 1031, LLC, 2012-NMCA-118, ¶ 30,

 7 293 P.3d 934 (suggesting that allegations of substantial interdependence and

 8 concerted misconduct exist where plaintiff alleges a conspiratorial relationship

 9 between the signatory and non-signatory, such that claims “are based on the same

10 facts and are inherently inseparable” (internal quotation marks and citation

11 omitted)); Murken v. Suncor Energy, Inc., 2005-NMCA-102, ¶ 12, 138 N.M. 179,

12 117 P.3d 985 (“Courts that apply the doctrine of equitable estoppel do so to avoid

13 rendering meaningless the purpose of the signatories’ agreement, an arbitration, in

14 the absence of a non-signatory.” (internal quotation marks and citation omitted)).

15   {18}   While we have previously considered the applicability of the doctrine

16 generally, we found factual distinctions that precluded equitable estoppel as a

17 means of allowing a non-signatory to an arbitration agreement to compel

18 arbitration. See Frederick, 2012-NMCA-118, ¶ 29 (considering both equitable

19 estoppel factors, but concluding it does not apply because plaintiff’s claims were

20 not derived from or intertwined with the agreement containing the arbitration

                                            15
 1 clause); Murken, 2005-NMCA-102, ¶ 12 (acknowledging doctrine and discussing

 2 distinctions in its application, but concluding that “even if New Mexico recognized

 3 the doctrine . . . its application would not be appropriate in this case”); Horanburg,

 4 2004-NMCA-121, ¶ 18 (declining to apply equitable estoppel because the facts of

 5 the case did not support the application of either exception). Nonetheless, we have

 6 previously used the doctrine of equitable estoppel in an analogous circumstance to

 7 require non-signatories to arbitrate, contrary to their wishes, when the non-

 8 signatories sought to reap the benefits of the agreement containing an arbitration

 9 clause. Damon v. StrucSure Home Warranty, LLC, 2014-NMCA-116, ¶ 1, 338

10 P.3d 123 (holding that “a nonparty who directly seeks the benefits of a warranty

11 agreement is equitably estopped from refusing to comply with a reasonable

12 arbitration provision contained in the same agreement”). In this instance, the non-

13 signatories ask us to require the signatory to arbitrate with them. We note that

14 estoppel is “most usual in situations where the non-signatory is seeking to compel

15 arbitration against the signatory[,]” as is the case here. Murken, 2005-NMCA-102,

16 ¶ 10 (internal quotation marks and citation omitted). Plaintiff signed the

17 Agreement, agreeing to arbitrate any disputes that arose from her employment

18 relationship with RAA, but now seeks to avoid arbitrating many of her claims by

19 raising those claims against the Shareholder Defendants, rather than against RAA

20 itself. Having adopted the doctrine of equitable estoppel in the arbitration context

                                             16
 1 in Damon, we apply it here, where the non-signatory is seeking to bind the

 2 signatory to the Agreement.

 3   {19}   Unlike previous cases considering whether a non-signatory can compel a

 4 signatory to arbitrate using equitable estoppel, the facts of this case satisfy both of

 5 the factors articulated in Horanburg. First, Plaintiff undoubtedly relies on the

 6 existence and terms of her employment contract with RAA to bring Count I against

 7 the Shareholder Defendants, alleging that RAA breached its agreement with her

 8 and the Shareholder Defendants caused RAA to breach its agreement. She also

 9 implicates the Agreement in Count II and Count III, basing those claims on

10 representations RAA made to her in its “offer of shareholder” and “offer of

11 employment[,]” which culminated with the execution of the Agreement.

12   {20}   Second, Plaintiff’s complaint is replete with factually intertwined allegations

13 that the signatory, RAA, and non-signatories, the Shareholder Defendants engaged

14 in misconduct. See Frederick, 2012-NMCA-118, ¶ 30 (noting that the exception

15 generally required allegations of “substantial and concerted misconduct by another

16 signatory and non-signatory” and recognizing a case in which signatory and non-

17 signatory “improperly cooperated, conspired[,] and otherwise colluded” as an

18 example of an allegation of interdependent and concerted misconduct (internal

19 quotation marks and citation omitted)). The complaint makes repeated allegations

20 that Shareholder Defendants acted in concert or conspired to harm Plaintiff.

                                              17
 1 Plaintiff alleges that she was harmed by “conspiratorial acts and/or omissions by

 2 all individual Defendants,” that “[a]ll individual Defendants conspired to harm

 3 [Plaintiff’s] interests in RAA and her employment therewith[,]” that the

 4 “individual Defendants . . . engaged in conduct to squeeze [Plaintiff] out of her

 5 ownership and employment position at RAA[,]” and that the “individual

 6 Defendants . . . prevent[ed] her from acquiring or continuing a prospective relation

 7 with RAA.” Based on the allegations set forth in Plaintiff’s complaint, we

 8 conclude that the facts giving rise to her claims against the Shareholder Defendants

 9 are so intertwined and interdependent with her claims against RAA that they are

10 inherently inseparable. See Frederick, 2012-NMCA-118. ¶ 29; Murken, 2005-

11 NMCA-102, ¶ 10 (noting that federal courts “have been willing to estop a

12 signatory from avoiding arbitration with a non[-]signatory when the issues the

13 non[-]signatory is seeking to resolve in arbitration are intertwined with the

14 agreement that the estopped party has signed.” (emphasis, internal quotation

15 marks, and citation omitted)).

16   {21}   Plaintiff’s claims against the Shareholder Defendants are based on actions

17 they took on behalf of RAA and in their capacities as RAA president, executive

18 committee, board members, and shareholders. 2 To allow Plaintiff to effectively



            2
           Though the record does not contain a comprehensive list of the individuals
     who served in these roles, it appears from Plaintiff’s complaint that many of the
                                             18
 1 avoid the arbitration provision by naming the individual RAA shareholders as

 2 defendants undermines our statewide policy favoring arbitration and renders

 3 meaningless the purpose of the arbitration clause in the Agreement. We therefore

 4 conclude the Shareholder Defendants may enforce the Agreement’s arbitration

 5 clause.

 6   {22}   To the extent Plaintiff may have intended to argue that she sought to sue

 7 Shareholder Defendants in their individual capacities, rather in their capacity as

 8 RAA shareholders, she has failed to adequately develop that argument or cite to

 9 relevant authority to support it. This Court does not review unclear or undeveloped

10 arguments. See Headley v. Morgan Mgmt. Corp., 2005-NMCA-045, ¶ 15, 137

11 N.M. 339, 110 P.3d 1076.

12 CONCLUSION

13   {23}   We affirm the district court.

14   {24}   IT IS SO ORDERED.


15                                              ______________________________
16                                              JULIE J. VARGAS, Judge

17 WE CONCUR:


     _________________________________


     Shareholder Defendants served in other capacities of RAA’s governing boards and
     administration.
                                            19
1 M. MONICA ZAMORA, Chief Judge


2 _________________________________
3 MEGAN P. DUFFY, Judge




                                  20